 
MORGAN STANLEY BANK
 
October [__],31, 2006
 
Resource Capital Funding II, LLC
c/o Resource Capital Corp.
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103
 
Re: Fee Letter 
 
Ladies and Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of the
date hereof (as such may be amended, restated and/or otherwise modified from
time to time, the “RLSA”) among Resource Capital Funding II, LLC, as Borrower
(the “Borrower”), LEAF Financial Corporation (“LEAF Financial”), as Servicer,
Morgan Stanley Bank (“Morgan Stanley”) and the other Lenders party thereto from
time to time, U.S. Bank National Association, as Custodian and the Lender’s
Bank, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services).
Terms defined in the RLSA are used in this fee letter as therein defined.
 
This fee letter is the fee letter referred to in Section 2.08(a) of the RLSA and
sets forth the understanding of the parties hereto with respect to certain fees
that are payable by the Borrower in connection with the financing provided by
the Lenders pursuant to the RLSA.
 
The parties hereto agree as follows:
 
l. Resource Capital Corp. hereby agrees to pay to Morgan Stanley, a one-time,
up-front, fully-earned and non-refundable due diligence fee (the “Due Diligence
Fee”), in the amount of $25,000. The parties hereto acknowledge that the Due
Diligence Fee shall be paid prior to the initial Borrowing and the Borrower
shall receive a credit against the Arrangement Fee equal to any portion of the
Due Diligence Fee not applied to the out-of-pocket expenses of Morgan Stanley.
 
2. The Borrower hereby agrees to pay to Morgan Stanley a fee (the “Arrangement
Fee”) in the amount of $500,000, which such fee shall have been earned, in its
entirety, as of the date hereof. The Arrangement Fee is payable in four (4)
equal installments according to the following schedule: 1st payment of $125,000
(minus the amount of the Due Diligence Fee not applied to the out-of-pocket
expenses of Morgan Stanley) on
1

--------------------------------------------------------------------------------


October 15, 2006; 2nd payment of $125,000 on January 15, 2007; 3rd payment of
$125,000 on April 15, 2006; and 4th payment of $125,000 on July 15, 2007.
 
3. The Borrower hereby agrees that, in the event that the Lender increases the
Borrowing Limit pursuant to Section 2.16 of the RLSA, the Borrower shall pay to
the Agent, for its own account, immediately prior to the effectiveness of such
increase, a fee (the “Increase Fee”) in an amount equal to 0.20% of the
principal amount of such increase, which such fee shall have been earned, in its
entirety, on the date of such increase.
 
4. (a) During the period commencing on the date hereof and ending on the
Collection Date, the Borrower shall pay Morgan Stanley, a fee (the “Unused Fee”)
in respect of each Fee Period (other than the Fee Period commencing on the date
hereof and the five following Fee Periods) which shall be equal to (A) 0.10%, if
the Facility Amount is equal to or less than $100,000,000, and 0.25%, if the
Facility Amount is greater than $100,000,000, multiplied by (B) an amount equal
to (i) the Borrowing Limit (or, if more than one Borrowing Limit was in effect
during such Fee Period, the daily average Borrowing Limit) in effect during such
Fee Period minus (ii) the daily average Facility Amount during such Fee Period,
as determined by the Lender, multiplied by (C) a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360 days.
 
(b) The Unused Fee shall be payable by the Borrower in arrears on each
Remittance Date commencing on the seventh (7th) Remittance Date after the
Closing Date with respect to the Fee Period immediately preceding such
Remittance Date, and on the Collection Date. The Unused Fee shall not be payable
with respect to any Fee Period during interest in respect of the Loans
Outstanding is computed by reference to the Default Funding Rate.
 
5. If the Borrower exercises its right to prepay, in whole or in part, the
outstanding principal amount of the Loans in accordance with Section 2.15 of the
RLSA, the Borrower shall pay Morgan Stanley a fee (the “Prepayment Premium”) in
an amount equal to 0.50% multiplied by the Facility Amount. Notwithstanding the
foregoing, such Prepayment Premium shall be credited against any fees paid to
Morgan Stanley in connection with a securitization transaction.
 
6. Whenever any payment hereunder shall be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment;
provided, that no day shall be included in more than one Fee Period.
 
7. For all purposes under the RLSA, “Adjusted Eurodollar Rate Margin” shall mean
(a) prior to the date the Facility Amount first exceeds $100,00,000,100,000,000,
0.60% per annum and (b) on or after the date the Facility Amount first exceeds
$100,000,000, 0.75% per annum.
 
8. Unless otherwise required by applicable law, each party hereto agrees to
maintain the confidentiality of this fee letter in communications with third
parties and otherwise; provided, that, this fee letter may be disclosed by each
party to its respective legal counsel and auditors, any rating agency and any
provider of liquidity support or credit enhancement, if they
2

--------------------------------------------------------------------------------




agree to hold it confidential. The terms and provisions of this fee letter shall
be binding upon, and shall inure to the benefit of, the successors and assigns
of the parties hereof. THIS FEE LETTER SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
[Remainder of page intentionally left blank.]
 
 

3

--------------------------------------------------------------------------------



This fee letter may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this fee
letter by facsimile shall be effective as delivery of a manually executed
counterpart of this fee letter.
 
Very truly yours,
 


 
MORGAN STANLEY BANK, as Lender
 
By: ________________________________
 
Name:
Title:
 
 
Agreed and accepted as of
the date first above written:
 
RESOURCE CAPITAL FUNDING II, LLC,
as Borrower
 
By: ___________________________
Name:
Title:
 
 
 

S-1

--------------------------------------------------------------------------------


 